NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	Claims 18-45 have been canceled and new claims 46-73 have been added in the supplemental amendment filed August 26, 2022.  Following the amendment, claims 46-73 are pending in the present application.
	Note that claims 46-73 are identical to the October 27, 2020 claim set, and were filed in response to the Examiner’s invitation to correct an unintentional error in which the unamended, original claim set was inadvertently submitted with the response on August 5, 2022. The current claims 46-73 contain the sequences of SEQ ID NOs: 24 and 26, whereas the previous (and now canceled) claims 18-45 filed on August 5, 2022 contained the non-examined sequences of SEQ ID NOs: 20 and 22.

Terminal Disclaimer
The terminal disclaimer filed on August 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 7,988,967; 8,309,088; 8,613,927; 9,353,176; 10,266,588; 10,736,961; 10,745,471 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the non-statutory double patenting rejections over these patents have been overcome.

Conclusion
	Claims 46-73 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of the prior art reveals that the sequences recited in the claims, SEQ ID NOs: 24 and 26, are novel and non-obvious.  The claims as written require full length heavy chain variable region (HCVR) and light chain variable region (LCVR) sequences to be present.  The antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies.
One of skill in the art using the guidance provided in the present specification could have reasonably practiced the presently claimed therapeutic method of administering the claimed anti-NGF antibody for the treatment of pain or osteoarthritis without undue experimentation.

Co-pending Application Nos. 16/536,706 and 17/510,798 are noted to have an effective filing date that is later than the effective filing date of the instant application (i.e., the instant application is senior to the ‘706 and ‘798 applications).  Therefore, in accordance with MPEP § 804, this application is being passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649